Lahtinen, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 2000, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct and ineligible to receive benefits because he failed to comply with registration requirements.
Claimant, a sales associate in the men’s department of a store, became confrontational and began yelling at three supervisors. Claimant then invited the supervisors to fire him after they attempted to discuss a jurisdictional dispute over the sale of a product. Notably, claimant was on disciplinary probation at the time this incident occurred. Upon our review of the record, we find substantial evidence to support the decision of the Unemployment Insurance Appeal Board that claimant’s insubordinate and disrespectful conduct toward his supervisors constituted disqualifying misconduct (see, Matter of Puente [Commissioner of Labor], 270 AD2d 555; Matter of Pasquarosa [Euro Brokers — Commissioner of Labor], 260 AD2d 903). Although claimant’s version of the events surrounding his termination differed from that offered on behalf of the employer, it is within the province of the Board to resolve any credibility issues presented by the conflict in the testimony (see, Matter of Marquez [New York City Dept. of Personnel— Commissioner of Labor], 263 AD2d 926).
Finally, we find no reason to disturb the Board’s finding that claimant became ineligible for unemployment insurance benefits as of March 10, 2000 because of his failure to comply with the Commissioner of Labor’s registration requirements inasmuch as a representative from the Department of Labor testified that claimant refused to answer questions surrounding his separation from employment (see, Labor Law § 590 [1]).
Cardona, P. J., Mercure, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.